Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-2, 9-10, 15, 22-25, 28, 30, 69, 95-96 are pending.
Claims 1, 10, 15, 95-96 are newly amended.
Claims 3-8, 11-14, 16-21, 26-27, 29, 31-68 and 70-94 have been previously cancelled.
Applicant’s election with traverse of group I, claims 1-2, 9-10, and 15 in the reply on 03/30/2022 is acknowledged. The traversal is on the ground(s) that the claims as amended overcome Brassard (Prostaglandins, Leukotrenes & Essential Fatty Acids, 2007, previously cited 01/25/2022).
Applicant argues that Brassard teaches that cyclodextrin to study cholesterol T cells which applicant asserts are not diploid cells. As evidence, applicant cites claim 15 showing a variety of diploid cells, and points to paragraph [0017] of the specification which lists a variety of diploid cells.
This is not found persuasive. 
Not only is the technical feature not limited by the cell types in claim 15 or paragraph [0017] of the specification of the instant application, but those cells do not represent an exhaustive list of diploid cells.
The specification of the instant application does not specifically define the term “diploid” and only states how diploid cells may be used. As is generally understood in the art, ploidy refers to the number of complete sets of chromosomes in a cell. Cells that have matching pairs of chromosome are referred to as “diploid”. In mammals, nucleated somatic cells (cells of the body, and including T cells) are typically diploid under normal conditions. The exceptions, are gametes (reproductive cells), which are haploid, meaning that they “half” the normal number of chromosomes, and mammalian red blood cells, which when mature lack nuclei. However, both still differentiate from diploid progenitors. In some situations, mammalian cells may be aneuploid, meaning having an abnormal number of chromosomes, but aneuploidy implies specific disease states or genetic disorders (such as some cancers, and Down’s Syndrome, for example), and there is no evidence that the T cells of Brassard are abnormal. Therefore, the cells as taught by Brassard are diploid cells.
Applicant further argues that Brassard teaches a different purpose, and that the purpose of the instant invention is a serum-free medium for culturing diploid cells.
However, this is not persuasive.
A showing of a lack of unity of invention does not require that an invention and a prior art have the same intent, only that that they share a common technical feature. As detailed in the office action on 01/25/2020, Brassard and the instant invention share the common technical feature of a culture medium containing cyclodextrin, fatty acids, and fatty-acid derived molecules (such as lipids or cholesterols). 
Therefore, the restriction is still proper and made FINAL.
Applicant also has amended claims 95-96 to depend on claim 1 and requests that they be examined with Group I.
This is found persuasive. Since Claims 95-96 now depend on claim 1, and still maintain unity of invention, restriction is withdrawn in regards to their incorporation into Group I.
Claims 22-25, 28, 30, and 69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-2, 9-10, 15, 95-96 are currently under examination.


Claim Interpretation
		Interpretation 1: Claim 1 recites in part “a diploid cell population”.
As detailed above, the specification of the instant application does not specifically define the term “diploid” and only states how diploid cells may be used and lists examples of some diploid cells. As is generally understood in the art, ploidy refers to the number of complete sets of chromosomes in a cell. Cells that have matching pairs of chromosome are referred to as “diploid”. In mammals, nucleated somatic cells (cells of the body) are typically diploid under normal conditions. The diploid condition is established by the fusion of gametes (reproductive cells that are “haploid”, meaning they have half the normal number of chromosomes) at the time of fertilization. Therefore, all mammalian cells, starting with a zygote, are diploid except under special conditions. Conditions where mammalian cells are not diploid include mature gametes and red blood cells. While those cells are haploid, or have no chromosomes, respectively, they mature from diploid progenitors. Furthermore, in some situations, mammalian cells may be aneuploid, meaning having an abnormal number of chromosomes, but aneuploidy implies specific disease states or genetic disorders (such as some cancer, and Down’s Syndrome, for example), not a normal cellular state.
Therefore, giving the term the broadest reasonable meaning in view of the specification and the art, the term “diploid” has been interpreted as having two sets of chromosomes. 

Interpretation 2: Claim 1 also recites in part, “A serum-free cell culture medium composition or supplement composition . . . comprising linoleic acid, [and] at least one other omega-6 fatty acid”. 
Omega-6 fatty acids are a family of polyunsaturated fatty acids that are defined as having a carbon-carbon double bond in the n-6 position. Common omega-6 fatty acids include linoleic acid and arachidonic acid. However, when specifying which omega-6 fatty acids may satisfy the limitations of claim 1, the specification states “In some instances, the polyunsaturated omega-6 fatty acid is one more fatty acid selected from the group consisting of arachidonic acid, linoleic acid, linolenic acid, myristic acid, oleic acid, palmitic acid, palmitoleic acid, and searic acid” (paragraph [0007], p2). The specification continues, “the method comprises incubating the cell population in a . . . medium comprising . . . linoleic acid, [and] at least one other omega-6 fatty acid (e.g., one or more polyunsaturated omega-6 fatty acid, such as one or more of the following: arachidonic acid, linolenic acid, myristic acid, oleic acid, palmitic acid, palmitoleic acid, and searic acid)” (paragraph 0015, p3). 
	Of those lipids listed, not all of them are correctly identified as “omega-6 fatty acids”. For example, oleic acid is an omega-9 fatty acid, while palmitic acid is a saturated acid. Linolenic acid may be an omega-6 or omega-3 fatty acid depending on whether it is gamma-linolenic acid or its isomer alpha-linolenic acid, respectively.
	However, the specification also correctly identifies types of fatty acids in the table on pages 14-15. 
Because of this contradiction, it is difficult to know if the applicant is referring to specific omega-6 fatty acids, is using the term “omega-6 fatty acid” to encompass any poly-unsaturated fatty acid, or if the claim or specification is a typographical error.
However, because the table on pages 14-15 is under the Definitions section of the specification and lists specific omega-6 fatty acids as understood in the art, it has been afforded greater interpretative weight.
	Therefore, “omega-6 fatty acid” has been interpreted as a fatty acid having a carbon-carbon double bond in the n-6 position, and comprising fatty acids such as linoleic acid and arachidonic acid, amongst others, as evidenced by the table on pages 14-15. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 9-10, and 95-96 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya (US 20120329087 A1, 2012, hereinafter “Tsuchiya”) in view of Verfaille (US 20090169523 A1, 2009, hereinafter “Verfaille”) and Walowitz (Biotechnology Progress, 2003, hereinafter “Walowitz”) as evidenced by Gibco (2014).
In regards to claims 1 and 95, Tsuchiya teaches a serum-free cell medium for culturing mesenchymal stem cells (which are diploid cells) comprising at least one fatty acid (claim 1). Tsuchiya teaches that the fatty acids encompass linoleic acid and arachidonic acid, both of which are omega-6 fatty acids (paragraph [0062]). Tsuchiya also teaches that the medium may contain not only “two or more types of fatty acids”, but “also cholesterol” (paragraph [0062]). Therefore, Tsuchiya teaches a medium composition for culturing diploid cells comprising linoleic acid, a cholesterol, and at least one other omega-6 fatty acid (arachidonic acid).
	While the specific combination of features claimed is disclosed within the broad genera of types of fatty acids, as taught by Tsuchiya (paragraph [0062]), such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any specific teaching to select this specific combination of variables, anticipation cannot be found.
However, that being said, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with the reasoning, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have selected different types of fatty acids from within the disclosure of Tsuchiya to arrive at methods and compositions “yielding no more than one would expect from such an arrangement”.
In regards to whether the cholesterol is a synthetic cholesterol or an animal origin free cholesterol, Tsuchiya teaches that the cholesterol was sourced from Gibco cholesterol lipid concentrate 12531-018 (Table 1, p10). As evidenced by Gibco, Gibco cholesterol lipid concentrate 12531-018 “does not contain animal derived components”. Therefore, the cholesterol, as taught by Tsuchiya is at least an animal origin free cholesterol.
Tsuchiya does not specifically teach that the medium contained cyclodextrin.
However, Verfaille teaches a method for expanding hematopoietic stem cells whereby lipids and lipid carriers can be used to supplement the cell culture media (paragraph [0068]). Verfaille teaches that such lipids and carriers can include cyclodextrin (which may be an alpha, beta, or gamma cyclodextrin), cholesterol, linoleic acid, and arachidonic acid (paragraph [0068]).
Furthermore, Walowitz teaches cyclodextrin improves the solubility of sterols and fatty acids in solutions and yields superior liquid concentrates (Introduction, column 2, second full paragraph, p64).
Therefore, a person of ordinary skill in the arts would motivated to add cyclodextrin to a culture media containing fatty acids and cholesterol because it would improve the solubility of molecules in the media. Furthermore, since Verfaille teaches that cyclodextrin, linoleic acid, arachidonic acid (another omega-6 fatty acid) and cholesterol can be combined for the expansion of cells, it could be done with predictable results and a reasonable expectation of success.
	In regards to claim 2, as above, Tsuchiya teaches that the other omega-6 fatty acid is arachidonic acid which is a polyunsaturated omega-6 fatty acid (paragraph [0062]).
	In regards to claims 9 and 96, Tsuchiya is silent on the effective dilution of the supplement. However, when turning to the specification to interpret how the effective dilution was determined, or the precise meaning of the term, the specification is silent on both of these issues. The specification only gives varying acceptable ranges (as evidenced by paragraph [0007], p2 or paragraph [00226], p43, amongst others). The term also does not seem to appear in the literature with any discernable regularity. Giving the term its broadest possible meaning in light of the specification, it appears to represent a range of dilutions or concentrations capable of effectuating cells, which is how the term has been interpreted. In this regard, Tsuchiya teaches that chemically defined lipid concentrates (including linoleic acid and arachidonic acid) had an effective concentration of 1/10 to 1/1000 and cholesterol concentrate at an effective concentration of 0.1 to 30 µg/mL (Table 1, p10). Since Tsuchiya teaches at least one component that resides within the broad range of 1:10 to about 1:5000 in claim 9, and contains the more specific effective dilution of 1:100, barring evidence to the contrary, Tsuchiya is deemed to teach an effective dilution range that lies within or overlaps with the effective dilution range of claim 9.
	In regards to overlapping ranges, MPEP 2144.05(I) states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped)”.
	Furthermore, even if Tsuchiya does not teach an overlapping effective dilution, it would still be obvious to choose an effective dilution (or concentration) a matter of routine optimization.
	In regards to routine optimization, MPEP 2144.05(II)(A) states, “Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
	In the instant case, it would be obvious for a person of ordinary skill in the art to optimize the effective dilution of medium supplement, with a reasonable expectation of success, because some dilutions would be more suitable for certain cell types or because different dilutions may cause different effects given the need of the particular researcher, saving time and expenses, and generating more desirable cell types.
In regards to claim 10, Tsuchiya, as suggested by Verfaille and Walowitz, does not explicitly teach that the diploid cell population can produce a vaccine, a virus, a viral particle or nucleic acid, or a viral fragment. However, since Applicant’s disclosure (specification, claim 10) indicates that exposing diploid cells to a medium supplemented with linoleic acid, at least one other omega-6 fatty acid, a synthetic or non-animal cholesterol, and a cyclodextrin will produce a cell population that can produce a vaccine, a virus, a viral particle, a viral protein or nucleic acid, or a viral fragment, and since Tsuchiya, as suggested by Verfaille and Walowitz carries out this step, the reference cell population is deemed to inherently possess the ability to produce a vaccine, a virus, a viral particle, a viral protein or nucleic acid, or a viral fragment.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
Therefore, the combined teachings of Tsuchiya, Verfaille, and Walowitz renders obvious Applicant’s invention as claimed.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya, as suggested by Verfaille and Walowitz and evidenced by Gibco 2014 as applied to claims 1-2, 9-10, 95-96 above, and further in view of Jacobs (Journal of Biological Standardization, 1976).
In regards to claim 15, none of Tsuchiya, Verfaille, or Walowitz explicitly teach that the diploid cells were selected from the group of cells in claim 15. However, Jacobs teaches that the human diploid cell strain MRC-5 can be used as a substrate for the production of viral vaccines (p97, first sentence). Jacobs also teaches that the cells can divide an average of 45 times before senescence (paragraph 4(a), p07), and have a stable diploid karyotype and the incidence of chromosomal aberrations conform to the limits recommended for cells of human origin intended for use in the preparation of viral vaccinations for humans (paragraph 4(b), p98).
Therefore, a person of ordinary skill in the art would be motivated to modify the medium of Tsuchiya, as suggested by Verfaille and Walowitz, and use MRC-5 cells because they are known to be effective for producing viral-based vaccinations, are safe for humans, and because their safe use for the development of human vaccinations for decades it could be done with predictable results and a reasonable expectation of success. 
Therefore, the combined teachings of Tsuchiya, Verfaille, Walowitz, and Jacobs renders the invention unpatentable as claimed.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632